     Case 2:15-cr-00335-WKW-JTA Document 906 Filed 01/07/21 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

 UNITED STATES OF AMERICA                 )
                                          )
       v.                                 ) CASE NO. 2:15-CR-335-WKW
                                          )             [WO]
 WILLIE LEWIS JACKSON                     )

                                     ORDER

      Before the court is Defendant Willie Lewis Jackson’s pro se motions for

compassionate release (Docs. # 859, 881), in which Mr. Jackson seeks to modify an

imposed term of imprisonment pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). The

Government has responded in opposition. (Doc. # 885.)

      Mr. Jackson was convicted based on his guilty plea to conspiring to distribute

a controlled substance, in violation of 21 U.S.C. § 846, and unlawful transport of

firearms, in violation of 18 U.S.C. § 922(g)(1). As a result of his convictions, Mr.

Jackson was sentenced to 240 months’ imprisonment. (Doc. # 678.) Mr. Jackson’s

projected release date is September 28, 2036. See https://www.bop. gov/inmateloc/

(last visited Dec. 30, 2020).

      Based upon a thorough review of the record, Mr. Jackson has not shown

“extraordinary and compelling reasons” warranting his early release from prison. 18

U.S.C. § 3582(c)(1)(A). He also has not demonstrated that the medical staff at his

designated federal correctional institution is unable to provide him adequate medical
     Case 2:15-cr-00335-WKW-JTA Document 906 Filed 01/07/21 Page 2 of 2




care for his health conditions. See 18 U.S.C. § 3553(a)(2)(D); see also United States

v. Sanchez, No. 2:17CR337-MHT, 2020 WL 3013515, at *1 (M.D. Ala. June 4,

2020) (denying an inmate’s motion for compassionate release in part based on the

absence of evidence “that the prison is unable to meet [the inmate’s] medical needs”

(citing § 3553(a)(2)(D))). Furthermore, the balancing of the § 3553(a) factors does

not favor release.

      Accordingly, it is ORDERED that Mr. Jackson’s motions for compassionate

release (Docs. # 859, 881) are DENIED.

      DONE this 7th day of January, 2021.

                                            /s/ W. Keith Watkins
                                       UNITED STATES DISTRICT JUDGE




                                         2
